


110 HRES 656 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 656
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Walsh of New York
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of Veterans Affairs, the Secretary of
		  Defense, and the Congress should take immediate action to implement the
		  recommendations of the President’s Commission on Care for America’s Returning
		  Wounded Warriors, and other purposes.
	
	
		Whereas the President, by Executive Order 13426, dated
			 March 6, 2007, established a Commission on Care for America’s Returning Wounded
			 Warriors;
		Whereas the President authorizes the Commission to
			 complete a comprehensive review of the care provided to members of the Armed
			 Forces returning from the Global War on Terror from the time they leave the
			 battlefield through their return to civilian life;
		Whereas the mission of the Commission includes—
			(1)examining the transition of returning
			 wounded members of the Armed Forces from the Global War on Terror to their
			 successful return to productive military service or civilian society, and
			 recommending needed improvements;
			(2)evaluating the
			 coordination, management, and adequacy of the delivery of health care,
			 disability, traumatic injury, education, employment, and other benefits and
			 services to such service members by Federal agencies and by the private sector,
			 and recommending needed improvements to ensure that programs provide
			 high-quality services;
			(3)analyzing the
			 effectiveness of existing outreach to such service members regarding such
			 benefits and services, evaluating service members’ awareness of and their
			 ability to access these benefits and services, and identifying ways to reduce
			 barriers to and gaps in these benefits and services; and
			(4)consulting with
			 foundations, veterans service organizations, nonprofit groups, faith-based
			 organizations, and other entities, as appropriate;
			Whereas over the course of 4½ months, the Commission
			 carried out its mission and responsibilities as directed in the President’s
			 Executive order;
		Whereas the Commission visited Department of Defense
			 facilities, Department of Veterans Affairs hospitals, and other care sites
			 across the United States;
		Whereas the Commission took testimony from injured members
			 of the Armed Forces, their families, professionals who provide medical and
			 rehabilitative services, and administrators of programs serving such service
			 members, among others;
		Whereas following the Commission’s investigation into the
			 care provided to America’s returning wounded warriors, the Commission briefed
			 the President on July 25, 2007;
		Whereas on July 31, 2007, the Commission transmitted its
			 final report to the President, the Congress, the Department of Defense, the
			 Department of Veterans Affairs, and veterans service organizations; and
		Whereas the Commission recommended six action steps and
			 recommended that the Congress, the Secretary of Defense, and the Secretary of
			 Veterans Affairs immediately implement those steps: Now, therefore, be
			 it
		
	
		that—
			(1)the House of
			 Representatives expresses its—
				(A)appreciation and
			 support for the work of the President’s Commission on Care for America’s
			 Returning Wounded Warriors; and
				(B)deep appreciation
			 for the continued sacrifice of United States service members and their
			 families;
				(2)the House of
			 Representatives reiterates its commitment to meeting the present and future
			 needs of United States service members and their families; and
			(3)it is the sense of
			 the House of Representatives that—
				(A)the Congress
			 should take immediate action to implement the Commission’s recommendations for
			 which Federal legislation is required;
				(B)the Secretary of Defense should take
			 immediate action to implement the Commission’s recommendations that require
			 action by the Department of Defense;
				(C)the Secretary of Veterans Affairs should
			 take immediate action to implement the Commission’s recommendations that
			 require action by the Department of Veterans Affairs; and
				(D)the Congress, the Secretary of Defense, and
			 the Secretary of Veterans Affairs should continue working together to ensure
			 the proper continuum of care for returning wounded members of the Armed Forces
			 and their families.
				
